ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_01_EN.txt.          DISSENTING OPINION OF JUDGE BUERGENTHAL



  1. I agreed with and voted in favour of the Court’s Judgment in the
Avena case (Avena and Other Mexican Nationals (Mexico v. United
States of America)). In that case, the Court held that the United States
had violated the Vienna Convention on Consular Relations with regard
 o various Mexican nationals incarcerated in the United States. I found
 hat Judgment sound as a matter of law and policy, and I continue to
support it without any reservations. The same is not true of the present
Order. Although I consider that the United States has an obligation to
ensure, in accordance with this Court’s determination in Avena, that the
Mexican nationals mentioned in that case not be executed without being
accorded the review and reconsideration of their convictions and sen-
 ences, I believe that the Court lacks the jurisdiction necessary to adopt
 he Order it issues today. At the same time, of course, I would expect the
United States to comply fully with its obligations under the Avena
Judgment.

     2. In the Avena case, the Court ordered the United States :
       “to provide, by means of its own choosing, review and reconsidera-
       tion of the convictions and sentences of the Mexican nationals
       referred to in [the Judgment], by taking account both of the viola-
       tion of the rights set forth in Article 36 of the Convention and para-
       graphs 138 to 141 of this Judgment” (Avena and Other Mexican
       Nationals (Mexico v. United States of America), Judgment, I.C.J.
       Reports 2004 (I), p. 72, para. 153 (9)).

  3. Today the Court orders that :
         “The United States of America shall take all measures necessary
       to ensure that Messrs. José Ernesto Medellín Rojas, César Roberto
       Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal García,
       and Roberto Moreno Ramos are not executed pending judgment on
       the Request for interpretation submitted by the United Mexican
       States, unless and until these five Mexican nationals receive review
       and reconsideration consistent with paragraphs 138 to 141 of the
       Court’s Judgment delivered on 31 March 2004 in the case concern-
       ing Avena and Other Mexican Nationals (Mexico v. United States
       of America).” (Order, para. 80 II (a).)
  4. Of course, I agree that the above-mentioned individuals must not be
executed unless they are granted the review and reconsideration of their

26

convictions and sentences to which they are entitled under the Avena
Judgment. But that precisely is what the Avena Judgment ordered, in
addition to making it clear that the obligation set out in that Judgment
extended not only to the five individuals identified in today’s Order, but
 o all Mexican nationals listed in the Avena Judgment.


   5. The soundness or continuing binding character of the Avena Judg-
ment is not in issue in the present case. What is in issue here is the right
of Mexico to the Order granting provisional measures and the power of
 he Court to issue that Order. I believe that the Court lacks that power
and that, by adopting it on the basis of Mexico’s unfounded jurisdic-
 ional allegations, the Court establishes a dangerous precedent as far as
concerns its jurisdiction under Article 60.

   6. In the Avena case, we held that the United States had violated the
Vienna Convention on Consular Relations with regard to the 51 Mexican
 ndividuals on death row in various states of the United States. We also
held that the United States was under an obligation to provide these indi-
viduals with “review and reconsideration” of their convictions and sen-
 ences in the appropriate courts of the United States. It follows from the
holding in the Avena case, and that is not disputed by either Party to the
present case, that the United States would be in breach of its interna-
 ional obligations as set forth in the Avena case, if any one of the named
Mexicans, including Mr. Medellín, were to be executed without having
been provided with the review and reconsideration mandated by this
Court in Avena. That obligation is unreservedly acknowledged by the
United States, which has demonstrated before the Court that it is fully
committed to and actively engaged in seeking to bring about the enforce-
ment of the Avena Judgment.
   7. The principal issue in the present case is whether Mexico, by invok-
 ng Article 60 of the Statute of the Court, has provided the Court with
 he requisite jurisdiction to issue the requested provisional measures.
That jurisdiction depends upon the admissibility of Mexico’s Request for
 he interpretation of the Avena Judgment. This is so because the regret-
 able withdrawal of the United States from the Protocol to the Vienna
Convention for Consular Relations has deprived the Court in the present
case of the jurisdiction it had when it decided the Avena case. But since
Article 60 provides the Court with an independent or special jurisdic-
 ional basis for the interpretation of its judgments, Mexico relies on that
 urisdiction to sustain its request for provisional measures. This approach
can, however succeed only if Mexico shows that its Request for the inter-
pretation of the Avena Judgment under Article 60 is not manifestly un-
 ounded. But if the Request is manifestly unfounded, it would have to be
dismissed, leaving the Court without jurisdiction to deal with Mexico’s
request for provisional measures.


27

  8. Article 60 of the Statute of the Court reads as follows :
        “The judgment is final and without appeal. In the event of dispute
     as to the meaning or scope of the judgment, the Court shall construe
     it upon the request of any party.”
   9. Given the language of Article 60, Mexico must show that there is a
dispute between it and the United States regarding “the meaning or
scope” of the Avena Judgment. To this end Mexico seeks an interpreta-
 ion of paragraph 153 (9) of the Avena Judgment by claiming that such a
dispute exists regarding the meaning or scope of that paragraph (for the
 ext, see para. 2, above). Mexico considers that the paragraph establishes
an obligation of result, whereas it asserts that the United States views the
obligation as one of means only.
   10. The United States denies that a dispute within the meaning of
Article 60 exists in the present case. It agrees with Mexico that the Avena
Judgment imposes an obligation of result. It claims that it recognizes that
 he United States has an obligation under Avena to ensure that the indi-
viduals covered by the Avena Judgment are provided “review and recon-
sideration” of their convictions and sentences. In support of this asser-
 ion, the United States points to the President’s Proclamation, the position
 he United States took before the United States Supreme Court in the
Medellín case, the decision of the Supreme Court itself, the letter written
by the Secretary of State and Attorney General to the Governor of
Texas, the efforts of the Executive Branch before the Texas courts, and
 he correspondence between the United States and Mexico, which were
all steps taken to bring about full compliance with the Avena Judgment.

   11. At this preliminary stage of the proceedings, it is sufficient for
Mexico to establish that its claim regarding the existence of the dispute
relating to the meaning or scope of paragraph 153 (9) of the Avena Judg-
ment is not manifestly unfounded. This means that Mexico must provide
at least some minimal evidence to support its contention. That it has
 ailed to do.
   12. While Mexico does not deny that the steps listed in paragraph 10
above were taken by the United States, it points to the pending execution
order issued by a Texas judge in the case of Mr. Medellín and to the
earlier Texas court decisions relating to Medellín, which refused to give
effect to the Avena Judgment. Mexico also makes reference to similar
positions taken by Texas courts in other cases involving the Mexicans
named in the Avena Judgment. According to Mexico, the position of the
Texas courts is imputable to the United States and indicates that these
courts, by refusing to give effect to the Avena Judgment, do not agree
with Mexico that that Judgment requires the United States to provide the
requisite review and reconsideration. Mexico also relies on the failure of
 he United States Executive Branch to seek legislation from the United
States Congress to give effect to the Avena Judgment. Mexico argues
 urther that the imminent execution of Mr. Medellín demonstrates that

28

not all United States governmental authorities agree that Avena imposes
obligations of result.


   13. None of the arguments advanced by Mexico meets the minimal
requirements necessary to demonstrate the existence of a dispute that
would make Mexico’s request for interpretation under Article 60 admis-
sible. First, Mexico has not been able to provide any evidence that the
United States claims that its obligation under the Avena Judgment is one
of means rather than result. True, the Texas courts have failed to comply
with the Avena Judgment because they do not believe that they are
required to do so. But Texas does not speak for the United States on the
 nternational plane. The United States would, of course, be liable under
 nternational law for the failure of Texas or, for that matter, any other
state of the United States to comply with the Avena Judgment, but only
 he United States Government is authorized under domestic law and
 nternational law to speak for the United States on the international
plane. It follows that the position of Texas regarding the meaning, scope
or nature of the obligations of the United States under the Avena Judg-
ment is not imputable to the United States. What Texas does or thinks is,
 herefore, irrelevant to the determination of the existence of a dispute
under Article 60.
   14. Second, the fact that the Executive Branch of the United States has
 hus far not asked the United States Congress to adopt legislation imple-
menting the Avena Judgment, does not prove that the Executive Branch
considers that it has no obligation to give effect to that Judgment or that
 he Congress does not share the views of the Executive Branch that the
United States has that obligation. Instead of seeking legislation, the
President of the United States issued the Proclamation of 28 February
2005, ordering all the states of the United States holding any of the Mexi-
cans named in the Avena Judgment to be provided with review and
reconsideration. Until the Supreme Court rendered the Medellín decision
on 25 March 2008, ruling that the President lacked the power to issue
 hat order, the Executive Branch could reasonably assume that the
Supreme Court would uphold the President’s Proclamation ; that would
have made congressional implementing of legislation unnecessary. The
Proclamation route, moreover, had the advantage of speed over the leg-
 slative route, which tends to be slow and cumbersome in the United
States. Once the Supreme Court declined to uphold the President’s Proc-
 amation and failed to give direct effect to the Avena Judgment, the
Executive Branch focused its efforts on dealing with the Texas courts by
 rying, first, to get them to delay the execution order of Mr. Medellín
and, second, seeking to make it possible for him to obtain the review and
reconsideration to which he is entitled. These were and continue to be the
most urgent steps that need to be taken to avoid an imminent breach by
 he United States of its obligations under the Avena Judgment.


29

  15. Third, Mexico points to the President’s Proclamation in which he
orders the state courts to “give effect to the [Avena] decision in accord-
ance with general principles of comity”. It argues that the reference to
“general principles of comity” indicates that the United States does not
believe that it has any international law obligations to give effect to the
Avena Judgment. This argument overlooks the express wording of the
Proclamation in which the President makes the formal declaration that “I
have determined . . . that the United States will discharge its international
obligations under the decision of the International Court of Justice” in
 he Avena case. That language amounts to a clear recognition by the
United States that it has an international legal obligation to comply with
 he Avena Judgment.


   16. Fourth, Mexico also asserts that the judgment of the United States
Supreme Court in the Medellín case indicates that it does not consider
 hat the Avena Judgment imposes an obligation of result on the United
States. In support of that contention, Mexico points to the determination
of the Supreme Court that the Avena Judgment is not directly enforce-
able in the United States without implementing legislation and that the
President lacked the constitutional authority to order the states to com-
ply with the Judgment. Mexico’s argument fails to take account of the
 act that the Supreme Court expressly recognized in the Medellín decision
 hat “the ICJ’s Judgment in Avena creates an international law obligation
on the part of the United States” (Medellín v. Texas, 128 S. Ct. 1346
 2008), slip op., at 57). It should not be forgotten, moreover, that the
Avena Judgment allows the United States to give effect to the Judgment
by “means of its own choosing”. That language was chosen by this Court
 o indicate that the United States was free to comply with its obligations
under the Avena Judgment either by giving it automatic or direct effect,
or by means of implementing legislation or whatever other measures that
would produce the review and reconsideration to which the Mexicans
named in the Avena Judgment are entitled. The finding of the Supreme
Court that the Executive Branch, when acting without Congressional
support, lacks the power under the Constitution of the United States to
 ssue the order the President sought to promulgate in his Proclamation
 hus in no way denied the international obligation of the United States to
give full effect to the Avena Judgment.


  17. The various arguments advanced by Mexico thus do not permit
 he conclusion, even on a preliminary basis, that there is a dispute
between the Parties, as that term is understood by Article 60, regarding
 he meaning or scope of the Avena Judgment. Mexico has failed to
present the minimal evidence required to show that the United States has
denied or acted in a manner inconsistent with its obligation under the
Avena Judgment to provide the review and reconsideration to which the

30

Mexicans named in that Judgment are entitled. Accordingly, Mexico’s
Request for the interpretation it seeks under Article 60 of the Court’s
Statute is manifestly unfounded and should be dismissed as inadmissible.
That being the case, the Court lacks jurisdiction to deal with Mexico’s
provisional measures request under Article 41 of the Court’s Statute. But
as I have already emphasized, the dismissal of that request would not
affect or weaken the obligation the United States has to fully comply
with the Avena Judgment, nor would granting it strengthen that obli-
gation.


   18. To find the requisite jurisdiction for its Order in the present case,
 he Court points out that the English text of Article 60 speaks of “dis-
pute”, whereas “contestation” is used in the French text of that provi-
sion. The Court also notes that in two other provisions of the Statute —
Article 36, paragraph 2, and Article 38 —– the English “disputes” is ren-
dered as “différends” in French. This difference in the uses of the term
“dispute” prompted the Permanent Court of International Justice to con-
clude that, given the wording of Article 60,

     “[the Court] cannot require that the dispute should have manifested
     itself in a formal way . . . it should be sufficient if the two Govern-
     ments have in fact shown themselves as holding opposite views in
     regard to the meaning or scope of a judgment of the Court” (Inter-
     pretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judg-
     ment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 11).
   19. I agree with the conclusion of the Permanent Court of Interna-
 ional Justice on which this Court relies, that the “disputes” referred to in
Articles 36 and 38 of the Statute call for a greater degree of formality to
establish the existence of a dispute than is required under Article 60. This
does not mean, however, that the unsubstantiated claim by one party
regarding the existence of a dispute, which is what we have here, will sat-
 sfy the requirements of Article 60, whether or not we rely on its French
or English text. That very point was emphasized by this Court as far back
as 1950, when it declared :
        “Obviously, one cannot treat as a dispute, in the sense of that pro-
     vision [Article 60], the mere fact that one Party finds the judgment
     obscure when the other considers it to be perfectly clear. A dispute
     requires a divergence of views between the parties on definite
     points . . .” (Request for Interpretation of the Judgment of 20 Novem-
     ber 1950 in the Asylum Case (Colombia/Peru), Judgment, I.C.J.
     Reports 1950, p. 403.)
  20. I have already shown above that Mexico has presented no evi-
dence to support the conclusion, even on a preliminary basis, that one or
more federal authorities of the United States do not share the view of the

31

Executive Branch that paragraph 153 (9) imposes an obligation of result
on the United States. The finding by the Supreme Court that the Avena
Judgment is not directly applicable law without implementing legislation
and that the President lacks the authority without Congressional action
 o order the States to comply with the Avena Judgment concerns princi-
ples of United States constitutional law relating to the allocation of
power between the three branches of the United States. They have no
bearing as such on the compliance or non-compliance by the United
States with its international obligations. In the Avena Judgment, more-
over, the Supreme Court expressly declared that Judgment to be an obli-
gation of the United States under international law.



  21. The fact that the United States Congress has not yet been asked by
 he Executive Branch to adopt legislation for the reasons spelled out in
paragraph 16 above, does not prove even on a preliminary basis that this
body does not share the view of the Executive Branch that the Avena
Judgment requires the United States to comply with that Judgment.

   22. In short, Mexico has presented not a scintilla of evidence showing
 hat the federal authorities of the United States do not share the view of
 he Executive Branch regarding the obligation imposed on the United
States by the Avena Judgment.
   23. It is true, of course, that Texas courts have thus far failed to give
effect to the Avena Judgment and that Texas authorities do not believe
 hat they are bound to do so. But while local authorities of unitary or
 ederal states that violate international law can by their conduct subject
 he national authorities to breaches of international law, they do not
speak for their national authorities on the international plane, nor can
 heir views, if they conflict with those of the national authorities, have
any bearing on the existence or non-existence of a dispute between the
Parties within the meaning of Article 60.

     24. Hence, when the Court declares that the Parties
       “apparently hold different views as to the meaning and scope of that
       obligation of result, namely, whether that understanding is shared
       by all United States federal and state authorities and whether that
       obligation falls upon those authorities” (Order, para. 55),

 he Court reaches two conclusions that have no valid basis in law or fact.
The first conclusion is based on the erroneous assumption that one or
more United States federal authorities do not share the view of the
Executive Branch regarding the nature of the obligation Avena imposes.
No evidence whatsoever is before the Court to support that claim. The
second conclusion flows from the Court’s decision that the views of

32

Texas, a state of the United States which does not and cannot speak for
 he United States on the international plane, are relevant in determining
whether there exists a dispute between the United States and Mexico
within the meaning of Article 60. The latter conclusion has no basis in
 nternational law and appears to establish a novel and dangerous prec-
edent regarding the legal consequences of positions espoused by local
governmental entities that conflict with the views of national authorities
concerning the nation’s international obligations and policies.


   25. No showing has been made in the present case to support the con-
clusion, even on a preliminary basis, that there exists a difference of
opinion between the Parties as to the meaning or scope of the Court’s
finding in paragraph 153 (9) of the Avena Judgment. What we have here
 nstead is a claim by only one of the Parties regarding the existence of a
dispute that is not supported by any relevant evidence before the Court.
Mexico’s Request for interpretation under Article 60 should therefore be
dismissed, leaving the Court without the prima facie jurisdiction it needs
 o adopt the present Order. By nevertheless issuing this Order, the Court
also opens itself up to the future misuse for jurisdictional purposes of the
Article 60 interpretation route which, it should be noted, imposes no
 ime-limits for the introduction of Requests for interpretation.


  26. To reiterate, my conclusion that the Court lacks the requisite juris-
diction to issue this Order does not affect the continuing obligation of the
United States under the Avena Judgment to ensure that the Mexican
nationals identified in that case not be executed unless they have been
accorded the review and reconsideration mandated by that Judgment.


                                      (Signed) Thomas BUERGENTHAL.




33

